Title: From George Washington to Benjamin Stoddert, 14 November 1792
From: Washington, George
To: Stoddert, Benjamin



Sir,
Philadelphia Novr 14th 1792

Your favor of the 24 Ulto came duly to hand, but the variety of important matters which pressed between the receipt of it, and the meeting of Congress, allowed me no time to give it an earlier acknowledgment: and now, I pray you to consider what I am about to say, as coming from me in my private capacity.
It has always been my opinion, & still is so, that the Administration of the Affairs of the Federal City ought to be under the immediate direction of a judicious & skilful superintendant, appointed by, & subject to the orders of the Commissioners (who, in the eye of the law, are the responsible characters)—One in

whom is united knowledge of Men & things—industry, integrity impartiality and firmness. And, that this person should reside on the Spot. This, I believe, is also the opinion of the Commissioners. and if they think Mr Blodget possesses these qualifications (I know very little of him myself, and after what has happened shall be cautious in recommending) or, that he is the most competent character that presents who is willing to undertake, & ready to enter upon the duties of such an Office; their appointment of him will meet my entire approbation.
I can readily conceive, Sir, that the motives to your communication were pure & laudable, & shall give you credit for them accordingly—On my part, permit me to add, that I have a mind open to information, and a disposition always to correct abuses (that shall come properly before me) as far as I am able; but I am sure it is unnecessary to remark to a person of your observation, that from the two great interests which divide the Federal City, & the lesser ones into which these are branched, it will be found difficult if not impossible for any set of Commissioners whatsoever to steer clear of censure. One wants this thing—another wants that thing—and all, or most of them perhaps want things which our resources are incompetent to the accomplishment of. You will excuse my candour therefore, my good Sir, for observing that there is in my judgt but one line of conduct proper for these Gentlemen to pursue & that is to take a comprehensive view of the trust reposed in them—the general expectation of the community at large—and the means to effect it—form their plans agreeably thereto upon sound and just principles; & see that they are carried into effect by whomsoever they shall employ in the Execution thereof. without regard to any local concern or interest whatsoever. Such a conduct will meet general approbation, and of none, I am persuaded more than your own. With esteem I am Sir—Yr Most Obedt Servt

Go: Washington

